Citation Nr: 0610728	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a left hamstring 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a right knee 
disorder.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty in the military from 
October 1990 to August 2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto, Rico.

The veteran's claims file subsequently was transferred to the 
RO in Roanoke, Virginia, since she relocated, and that office 
forwarded the appeal to the Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims, apprised of whose responsibility - 
her's or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of her claims has been obtained.

2.  The veteran is not shown to have a left hamstring 
disorder that is due to any event or incident of her active 
military service.

3.  The veteran does not presently have bilateral hearing 
loss according to VA standards.

4.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a right knee disorder that is 
causally or etiologically related to her service 
in the military.




CONCLUSIONS OF LAW

1.  The veteran does not have a left hamstring disorder due 
to a disease or injury that was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

2.  The veteran does not have hearing loss as a result of a 
disease or injury incurred or aggravated during her active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

3.  The veteran is not shown to have a right knee disorder 
due to a disease or injury that was incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See, too, Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.



Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent VCAA 
letters in April 2002 and May 2005.  The letters explained 
the type of evidence required to substantiate her claims for 
service connection, as well as indicated what evidence she 
was responsible for obtaining and what VA had done and would 
do in helping her obtain supporting evidence.  Despite the 
inadequate notice provided her regarding a disability rating 
and an effective date if service connection for her left 
hamstring disorder, hearing loss, and right knee disorder 
were to be awarded, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
This is because, as the Board will conclude below, the 
preponderance of the evidence is against her claims, so any 
questions regarding the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

The Board realizes there was no specific mention, per se, in 
the VCAA letters of the "fourth element" discussed in 
Pelegrini II, but the letters nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the April 2002 and May 2005 VCAA 
notices therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in April 2002, so prior to the RO's initial adjudication of 
her claims for service connection in September 2002.  
Consequently, this complied with the Pelegrini II requirement 
that VCAA notice, to the extent possible, precede the RO's 
initial adjudication.  And even since her more recent VCAA 
letter in May 2005, she has not indicated that she has any 
additional relevant evidence to submit or that needs to be 
obtained.
Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence [she] should submit to substantiate [her] claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

When examined just prior to entering the military, the 
veteran denied experiencing a "trick" or locked knee, ear 
trouble, hearing loss, swollen or painful joints, and 
leg cramps.  The contemporaneous Report of Medical 
Examination showed that clinical evaluations of her lower 
extremities, ears, and musculoskeletal system were normal.  
She began serving on active duty in October 1990.

A May 1991 service medical record indicates the veteran 
complained that she had injured her right knee while running.  
Following an examination, the diagnoses included muscle 
strain, retropatellar pain syndrome of the right knee without 
effusion, and suprapatellar tendonitis/patella femoral 
syndrome.

The veteran's August 1995 Report of Medical Examination 
showed that clinical evaluations of her lower extremities, 
ears, and musculoskeletal system were normal.

In November 1995, the veteran complained of bilateral knee 
pain.

From January 1996 through December 1997, service treatment 
notes show the veteran was seen for a left hamstring and 
thigh strain related to treatment for left knee pain. 

In October 1998, the veteran underwent surgery for a lateral 
meniscus tear in the anterior horn of her left knee.

The veteran's February 2000 Report of Medical Examination 
indicates that a clinical evaluation of her ears was normal.  
She had retropatellar crepitus in her right knee, but full 
range of motion in both knees.  Audiometric testing showed 
that she had right ear pure-tone thresholds of 20 decibels at 
500 Hertz, 25 decibels at 1000 Hertz, 20 decibels at 2000 
Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 
Hertz.  Her left ear pure-tone thresholds were 20 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.



A contemporaneous general medical examination showed the 
veteran complained of left knee pain, persistent lower back 
pain with radiation into her left hip, headaches and 
hypertension.  Following a physical examination, no diagnoses 
were noted related to hearing loss, a right knee disorder, or 
a left hamstring disorder.

The veteran filed her current claims in May 2000, among 
others, even before her discharge from the military in August 
2000.

The veteran was afforded a VA examination in December 2003.  
She complained of right knee locking and tight hamstrings 
with pain on extension.  Upon examination, her knees were 
normal, with full range of motion.  And her left hamstring 
was normal, too, with equal strength and no weakness.  X-rays 
of her right knee were normal, as well.  The VA examiner 
concluded there was no pathology involving the left hamstring 
and right knee, with which to render a diagnosis.

The veteran also underwent a VA audiological examination at 
that time.  She complained of noise exposure in service, but 
denied tinnitus, dizziness, or ear surgery.  Audiometric 
testing showed normal hearing from 250 to 8000 Hertz 
bilaterally.  She had right ear pure-tone thresholds of 10 
decibels at 500 and 1000 Hertz, 15 decibels at 2000 Hertz, 10 
decibels at 3000 Hertz, and 10 decibels at 4000 Hertz, with a 
pure-tone threshold average of 11.25.  Her left ear pure-tone 
thresholds were 15 decibels at 500, 10 decibels at 1000 
Hertz, 15 decibels at 2000 and 3000 Hertz, and 10 decibels at 
4000 Hertz, with a pure-tone threshold average of 12.5.  Her 
Maryland CNC speech recognition scores were 100 percent.  
The VA examiner concluded the veteran did not have 
audiometric pathology.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, so they must be denied.  38 C.F.R. § 3.102.  While 
the Board realizes she was treated during service for 
problems with her right knee and left hamstring (usually 
involving pain and general discomfort, etc.), the medical 
evidence of record indicates that her right knee complaints 
generally were related to an acute injury, which resolved 
without causing chronic residual disability.  See 38 C.F.R. 
§ 3.303(b) (isolated findings in service are insufficient to 
establish chronicity).

Likewise, the veteran's service medical records indicate her 
left hamstring complaints were related to her left knee 
disorder, for which she is already 
service connected.  She cannot receive additional 
compensation for the very same symptoms attributable to 
service.  See 38 C.F.R. § 4.14, VA's anti-pyramiding 
provision (the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited).  See also Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning 
capacity.").  

Moreover, the Board notes that the veteran did not report any 
right knee or left hamstring complaints at her discharge from 
service.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to her service, when there was no incentive 
- financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  It stands to reason that, if she indeed had 
chronic right knee and left hamstring problems when 
separating from the military, as she is now alleging, then 
she would have mentioned this during her separation 
examinations so that she could be properly evaluated.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

More significantly, there is no objective evidence of 
continuity of symptomatology during the years following her 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
And aside from this, there also is no current medical 
evidence indicating the veteran presently has a left 
hamstring and/or right knee disorder.  "In the absence of 
proof of present disability there can be no valid claim."  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998); 
Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).



In fact, the veteran has not provided any post-service 
medical evidence of complaints (relevant symptoms, etc.) 
and/or treatment for a left hamstring or right knee disorder.  
According to the VA physician who examined her in 
December2003 in connection with these claims, she does not 
have any pathology whatsoever involving her right knee and 
left hamstring; so there were no resulting diagnoses 
involving these areas of her body.  In short, there currently 
is no persuasive medical nexus evidence of record indicating 
she developed a chronic left hamstring or right knee disorder 
during or as a result of her service in the military.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

As for the remaining claim for hearing loss, according to 
38 C.F.R. § 3.385, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See also Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993) ("[§ 3.385] operates to establish when 
a measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Furthermore, 
in Hensley, the Court indicated a veteran need not have met 
the requirements of this regulation while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Here, though, there is no evidence the veteran has sufficient 
hearing loss to meet the threshold minimum requirements of 
38 C.F.R. § 3.385, in order to be considered an actual 
hearing disability by VA.  And, again, absent medical 
evidence of current disability, there is no valid claim.  See 
Brammer at 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
38 U.S.C. § 1110 (formerly § 310)).  See also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, too, Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996) and Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").

The results of the veteran's December 2003 VA hearing 
evaluation clearly show she does not have sufficient hearing 
loss (in either ear) to meet the threshold minimum 
requirements of § 3.385 to be considered a disability by VA 
standards.  Indeed, she had hearing well within normal limits 
in each ear.

The only evidence suggesting the veteran has a left hamstring 
disorder, hearing loss, and a right knee disorder related to 
her service in the military comes from her, personally.  And 
as a layperson, she simply does not have the necessary 
medical training and/or expertise to make a diagnosis or 
determine the cause of these conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, her allegations, alone, have no probative value without 
medical evidence substantiating them.  So the preponderance 
of the evidence is against the claims, in turn, meaning the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.




ORDER

The claim for service connection of a left hamstring disorder 
is denied.

The claim for service connection for hearing loss is denied.

Service connection for a right knee disorder is also denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


